Citation Nr: 0105137	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  92-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
postoperative residuals of a herniated nucleus pulposus, for 
the period beginning August 1, 1997.

2.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife 



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1946 to 
September 1949, February 1951 to October 1952, and September 
1957 to November 1965.  In addition, he had periods of active 
duty in the National Guard in 1955.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied an evaluation in 
excess of 20 percent for the veteran's service-connected low 
back disability.  This appeal is also taken from an October 
1991 rating decision which denied a total rating based on 
individual unemployability, due to service-connected 
disabilities.  During the pendency of the appeals, a July 
1997 rating decision granted an increased evaluation of 40 
percent for the service-connected low back disability, 
effective in March 1996; a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30, effective in April 1997; and a 20 
percent evaluation, effective August 1, 1997.  

In February 1998, the Board of Veterans' Appeals (BVA or 
Board) remanded the issues on appeal to the RO for additional 
development.  A January 2000 rating decision increased the 
evaluation of the veteran's low back disability to 40 
percent, effective August 1, 1997, and denied a total rating 
based on individual unemployability, due to service-connected 
disabilities.  The case is now before the Board for final 
appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  For the period beginning August 1, 1997, the veteran's 
postoperative residuals of a herniated nucleus pulposus have 
been manifested by complaints of pain, reduced range of 
motion, muscle spasm, neurological findings, and little 
intermittent relief.  

3.  The veteran's service-connected disabilities have been 
shown to preclude substantially gainful employment consistent 
with the veteran's education and occupational history.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent evaluation for 
postoperative residuals of a herniated nucleus pulposus have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2000).

2.  The criteria for a total evaluation based on 
unemployability, due to service-connected disabilities, have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that his service-connected low back 
disability warrants an evaluation in excess of 40 percent for 
the period beginning August 1, 1997.  The veteran asserts 
that his low back disability results in radiculopathy, pain, 
spasms and reduced range of motion.  The veteran also asserts 
that his service-connected disabilities preclude employment.  

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this regard, the veteran has been provided VA 
examinations, and VA and private treatment records have been 
obtained.  

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath, 1 Vet. App. 589.  In accordance with 38 C.F.R. §§ 
4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disabilities.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes. Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disabilities at 
issue, except as outlined below.

The report of an April 1998 VA peripheral nerves examination 
sets forth complaints that were essentially the same as those 
made during a May 1998 VA spine examination (see below), and 
provides examination results.  The impression was that the 
veteran had a long history of lower back pain, status post 
surgeries times two with sensory deficits in bilateral S1 and 
right L5 distribution secondary to probable L5-S1 
radiculopathy.  An EMG study performed later that month 
resulted in an impression of minimally abnormal EMG/NCV study 
supporting a mild, chronic L4 radiculopathy.  

According to the report of a May 1998 VA orthopedic 
examination, the veteran had undergone an instrumented fusion 
at L4-5 in June 1997.  The veteran reported that after the 
surgery he had experienced only mild relief of pain in the 
right leg and that the pain gradually began to worsen.  The 
veteran said that at the current time, he had frequent falls 
on his right leg, that his right leg gave out underneath him 
on level ground, and that he could not attempt to climb or 
descend stairs.  

On physical examination, the veteran was noted to have no 
gross postural deformities.  It was noted that he had mild 
spasm of the paraspinal musculature of the thoracolumbar 
region.  There was a well-healed midline incision with no 
underlying tenderness.  The veteran had very limited range of 
motion with forward flexion of only 25 degrees, zero 
extension, left and right lateral flexion of 20 degrees, and 
left and right lateral rotation of around 25 degrees.  The 
veteran had a positive right seated straight leg raise and 
positive supine straight leg raise on the right and left with 
reproduction of the pain on both sides of the lumbar spine.  

The final impression was degenerative disk disease of the 
lumbar spine.  The examiner noted the veteran had weakness of 
the quadriceps and tibialis, and that the veteran's condition 
appeared to be worsening, as the veteran stated that he was 
having greater difficulty ambulating since the 1997 surgery, 
and that he was now having frequent falls which he had not 
had before.  The examiner observed that this represented 
further deterioration of the veteran's functional ability.  
The examiner concluded that since the veteran had residual L4 
radiculopathy which appeared to be worsening, and which was 
not greatly affecting his ability to ambulate, he was unable 
to manage stair climbing or descending and had occasional 
falls due to the right leg buckling underneath him while on 
level ground. 

Private medical records dated in 2000 indicate that the 
veteran underwent a lumbar myelogram and lumbar CT with 
intrathecal contrast in April 2000, indicated by back pain, 
leg pain and previous decompression and fusion.  Findings 
were provided, and the pertinent conclusions were 
degenerative disc disease, spondylosis, posterior lateral 
disc and mild secondary stenosis, L3-4; post-operative 
decompression and fusion at L4-5 with degenerative disc 
disease and spondylosis; and posterior midline disc 
protrusion without nerve root compression L5-S1.  

In April 2000, the veteran also underwent a private 
radiographic examination, indicated by pain.  Findings were 
provided, and the pertinent conclusions were post-operative 
decompression and fusion, L4-5, and degenerative disc 
disease, L4-5.  

A July 2000 report from the veteran's private treating 
physician provides that the veteran underwent a decompression 
and fusion in the lumbar L4-5 region in 1997.  It was noted 
that the veteran had a history of degenerative disc disease 
as well as spinal stenosis of the lumbar spine and was most 
recently seen at that physician's office in May 2000, at 
which time he presented with lumbar radiculopathy, secondary 
to degeneration at the L3-4 region.  The physician provided 
that the veteran was currently being treated with epidural 
steroids for a spinal stenosis.  

In August 2000, the veteran and his wife testified before the 
undersigned Board member in Washington, D.C.  The veteran 
said that his current back symptoms were lower back pain, 
sharp shooting pains down the legs to the soles of his feet 
(worse on the right than the left), burning sensations on the 
soles of his feet, inability to lie down to sleep, and knots 
in the backs of his legs that prevented him from moving his 
legs (worse on the right than the left).  He said that after 
1997 back surgery his back improved for about two months and 
then had gotten worse ever since.  On the day of the hearing, 
he was noted by the Board member to be using a cane that was 
well-worn in the handle.  He said that when his legs 
tightened and he was without a cane he would fall because he 
had no control over his leg.  The veteran said that he had 
been prescribed medication by VA.  The veteran said that his 
right foot dragged and wore off the toe of his shoe.  The 
left foot did not drag.  He said that he used a back brace 
all of the time, except for three or four months when he 
first got the cane after the 1997 back surgery, which helped 
about 20 percent and without it he was about 80 percent 
worse.  He said that he had already worn out the brace twice.  


The veteran said that he saw a doctor about once a week for 
his back, had continuous symptoms, and had his best time in 
the morning and the worst time in the evening.  He said that 
he had back problems 24 hours a day.  

The veteran said that he had received treatment at the 
Louisville VAMC since the 1980's until 1992, when he began to 
receive private treatment.  The doctor who had performed his 
1997 surgery was still his attending physician, and had 
recommended a pain specialist for epidural steroid shots.  
The veteran said that he had never used a TENS unit and was 
aware of muscle spasms that occurred daily, about twice a 
day.  The veteran said that because of his back problems, he 
was unable to help his wife around the yard or the house.  He 
noted that he had bladder and bowel control problems and had 
to wear protective devices if he was out for a long time, but 
had never mentioned these problems to his doctor.  

The veteran said that in July 2000 he had undergone a hearing 
test at the Louisville VAMC, and as a result received new 
hearing aids in both ears that cut down on background noise.  
The veteran said that he did not have problems hearing 
things, but did have problems noting the direction of sounds.  

The veteran noted that from 1986 to 1989 he was employed as 
jail commander for the sheriff's department, as a political 
appointee.  He said that he had never had any other  jobs 
since service.  His education was a GED and a six-week course 
on the administration of jail management.  His job as the 
jail commander did not require much walking, but he answered 
phones which was sometimes difficult if his hearing aid 
batteries were low because his office could get noisy.  He 
said that he had needed to get up and move around about every 
hour because of back pain.  The veteran noted that eventually 
he had been placed on administrative leave.  The veteran said 
that he would not be able to work now, in that he was not 
supposed to lift over ten pounds and although he could bend 
over his back brace prevented him from bending back upright.  
Further, his cane would make carrying things difficult.  He 
said that he had tried to find a job but was unsuccessful.  
The veteran noted that he was not in receipt of benefits from 
the Social Security Administration and had never even applied 
due to advice given to him in 1965 from the Social Security 
Administration.

The veteran said that he received antacids for his service-
connected ulcer from his family doctor that he had been 
seeing for about one or two years.  Prior to that, he had 
received treatment and medication from a doctor who was now 
retired and who had not been affiliated with any group 
practice.  The veteran said he also drank a quart of goat 
milk every two days that helped him more than any medication.  
He followed a bland diet in order to prevent cramps.  The 
veteran said that he had seen his doctor about twice in the 
last two years for stomach pains but did not think that he 
had suffered from any ulcer bleeding within the last ten 
years.  The veteran said that he had also received ulcer 
treatment from VA.  He noted that recently he had lost about 
15 pounds over the prior three weeks, which he attributed to 
the epidural shots which took way his appetite.  He said that 
prior to the shots he had experienced no appetite problems 
and his weight was stable.  

The veteran initially said that he had no problems with his 
service-connected donor site scar on the iliac crest.  His 
wife testified that the veteran's scar had adhesion.  The 
veteran then added that he felt discomfort of the scar when 
laying down, the scar changed color to purple, and it was 
irritated by the back brace that he wore all the time.  

The veteran's wife testified that the veteran was on anti-
inflammatories, muscle relaxants, ulcer medication and pain 
medication.  She noted that he was in constant pain and 
required a lot of pain medication which upset his stomach.  
She also said that the veteran's back pain had increased as 
he had grown older, and that his doctors had attributed this 
to the rods in his back.  She noted that the veteran's 
doctors had said that the veteran could use surgery but due 
to his age the veteran was first trying the epidural shots.  
These shots would help for a period of time, then the pain 
would return, and in fact the veteran had pain all the time.  
She finally noted that the veteran was unable to hear and was 
recently given stronger hearing aids.  

I.  Entitlement to an evaluation in excess of 40 percent for 
postoperative residuals of a herniated nucleus pulposus, for 
the period beginning August 1, 1997.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the rating schedule, a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine.  
Diagnostic Code 5289 (2000).  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Diagnostic Code 5293.  

A 60 percent evaluation is also warranted by complete bony 
fixation (ankylosis) of the spine in a favorable angle.  
Diagnostic Code 5286 (2000).  A 60 percent evaluation is also 
warranted by residuals of a fracture of a vertebrae, without 
cord involvement; abnormal mobility requiring a neck brace 
(jury mast).  Diagnostic Code 5285 (2000).  A 100 percent 
evaluation is warranted by residuals of a fracture of a 
vertebrae, with cord involvement, bedridden or requiring long 
leg braces.  Id.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the evidence supports a 60 percent evaluation under 
Diagnostic Code 5293, intervertebral disc syndrome.  The 
veteran and his wife have presented credible and compelling 
testimony that his back disability results in spasms, and 
bowel and bladder control problems.  He has testified as to 
pronounced, constant back pain, pain shooting down his lower 
extremities, and the need to use a back brace and a cane.  

Private treatment records support the veteran's complaints of 
pain by documenting that he has required epidural steroid 
shots.  The medical evidence of record additionally indicates 
that the veteran suffers from persistent neurological 
symptoms that require treatment.  For example, spinal 
stenosis has been documented in private treatment records as 
well as on VA examination.  VA examinations in 1998 provide 
objective evidence of spasms and radiculopathy.  In May 1998, 
a VA examiner noted that the veteran's condition appeared to 
be worsening, and explained that the veteran's difficulty 
ambulating and frequent falls were evidence of further 
functional deterioration. 

The Board finds that there is no evidence that higher than a 
60 percent evaluation for the veteran's low back disability 
is warranted under 38 C.F.R. §§ 4.40 and 4.45 for functional 
loss, assessed on the basis of increased limitation of 
motion, including due to pain, pursuant to the guidelines set 
forth in Deluca.  The Board recognizes the objective evidence 
of pain, as well as the fact that the veteran's range of 
motion is very limited.  However, the Rating Schedule does 
not provide an evaluation higher than 40 percent for 
limitation of motion of the lumbar spine, or 50 percent for 
ankylosis of the lumbar spine at an unfavorable angle.  
Diagnostic Codes 5289 and 5292.  The Board finds that the 
veteran's complaints are adequately contemplated by the 
current 60 percent evaluation under Diagnostic Code 5293 for 
intervertebral disc syndrome.

Similarly, the Board finds that there is no evidence that 
higher than a 60 percent evaluation for the veteran's low 
back disability is warranted under Diagnostic Code 5285.  
There is no evidence of a fracture of a vertebra with cord 
involvement.  

In light of the above, the Board finds that the evidence 
supports a 60 percent evaluation for the veteran's low back 
disability, and that the preponderance of the evidence is 
against entitlement to a higher rating.  


II.  Entitlement to a total rating based on individual 
unemployability, 
due to service-connected disabilities.

The veteran currently has service-connection established for 
bilateral defective hearing, evaluated as 60 percent 
disabling; for residuals of a herniated nucleus pulposus with 
muscle spasm, evaluated as 60 percent disabling; for inactive 
duodenal ulcer, evaluated as 20 percent disabling; and for a 
donor site scar of the right iliac crest, evaluated as 
noncompensable.  The combined evaluation for the service-
connected disabilities is 80 percent.  38 C.F.R. § 4.25 
(2000).

Total disability will be considered to exist when there is 
present any impairment of the mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15 (2000).  This process involves rating each 
disability under the appropriate diagnostic code, and then 
combining the ratings to determine whether the veteran holds 
a combined 100 percent schedular evaluation for total 
disability compensation purposes.  

Total disability ratings for compensation may also be 
assigned, where the combined schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  It is provided 
further that the existence or degree of non-service-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

Based on a careful review of the evidence of record, the 
Board concludes that the medical evidence supports 
entitlement to a total rating based on individual 
unemployability, due to service-connected disabilities.  
First, the veteran's combined schedular evaluation satisfies 
the requirement of at least one disability ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

In addition, the record shows that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  By itself, the 
veteran's service-connected low back disability results in 
difficulty walking on flat surfaces without falling or 
dragging his right foot, and precludes him from using stairs.  
The veteran requires a cane which would prevent him from 
carrying objects, and he has testified that he is not to lift 
over 10 pounds.  Although the veteran has a GED and 
administrative training and experience, his pain of the low 
back and lower extremities make sitting at a desk for 
prolonged periods of time difficult.  At the same time, the 
pain also makes it difficult for him to walk around.  The 
veteran's complaints are supported by objective evidence of 
radiculopathy, spasm and limited range of lumbar motion.  In 
fact, the medical evidence shows that the veteran's pain is 
so great that it requires epidural steroid shots.  Overall, 
the veteran's functional ability has been described by a VA 
examiner as deteriorating due to his low service-connected 
back disability.

Accordingly, the Board finds that the veteran meets the 
criteria for a total evaluation based on unemployability, due 
to service-connected disabilities.  


ORDER

A 60 percent evaluation for postoperative residuals of a 
herniated nucleus pulposus, for the period beginning August 
1, 1997, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A total rating based on individual unemployability, due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

